                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

EDWARD THOMAS KENNEDY,                        )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     ) Civ. Action No. 19-1311-CFC
                                              )
THE UNITED STATES COURTS, et al., )
                                  )
          De~ndan~.               )

                                       MEMORANDUM

I.     INTRODUCTION

       Plaintiff Edward Thomas Kennedy ("Plaintiff"), who proceeds pro se, commenced

this action on July 12, 2019 and at the same time filed a motion for leave to proceed in

forma pauperis.    (D.I. 1, 2) On July 23, 2019, the Court denied Plaintiffs motion for

leave to proceed in forma pauperis based upon his annual income.         (D.I. 6) Plaintiff,

as "one of the people of Pennsylvania" moved for reconsideration, and the motion was

denied on August 22, 2019.      (D. I. 8, 10, 11) Plaintiff was given 30 days from August

22, 2019 to pay the $400 filing fee.   Again, as "one of the people of Pennsylvania," he

has filed a notice and objection, construed by the Court as a motion for reconsideration

of the August 22, 2019 Order.     (D.I. 12)

II.    DISCUSSION

       Plaintiff moves for reconsideration on the grounds that the order violated 28

U.S.C. § 453, exceeds the Court's jurisdiction, and injured Plaintiff in his loss of rights.

The standard for obtaining relief under Rule 59(e) is difficult for Plaintiff to meet. The


                                                  1
purpose of a motion for reconsideration is to "correct manifest errors of law or fact or to

present newly discovered evidence." Max's Seafood Cafe ex rel. Lou-Ann, Inc. v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). "A proper Rule 59(e) motion ... must rely

on one of three grounds:    (1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice." Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)

(citing N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)).

A motion for reconsideration is not properly grounded on a request that a court rethink a

decision already made.     See Glendon Energy Co. v. Borough of Glendon, 836 F. Supp.

1109, 1122 (E.D. Pa. 1993). Motions for reargument or reconsideration may not be

used "as a means to argue new facts or issues that inexcusably were not presented to

the court in the matter previously decided." Brambles USA, Inc. v. Blocker, 735 F.

Supp. 1239, 1240 (D. Del. 1990).     Reargument, however, may be appropriate where

"the Court has patently misunderstood a party, or has made a decision outside the

adversarial issues presented to the court by the parties, or has made an error not of

reasoning but of apprehension."     Brambles USA, 735 F. Supp. at 1241 (D. Del. 1990)

(citations omitted); See also D. Del. LR 7.1.5.

       Upon review of the filings in the case, the Court concludes that Plaintiff has failed

to demonstrate any of the necessary grounds to warrant a reconsideration of the Court's

August 22, 2019 Order.     Plaintiff must pay the $400 filing fee in full.   See 28 U.S.C.

§ 1914.   The Court has already given Plaintiff additional time to pay the filing fee.




                                              2
(See D.I. 11).    The filing fee is due on or before September 22, 2019 and, if it is not

paid, the Complaint will be dismissed.

Ill.     CONCLUSION

         For the above reasons, the Court will deny the motion for reconsideration.

(D ..1.12)

        An appropriate order will be entered.




                                                                                 JUDGE

September/f , 2019
Wilmington, Delaware




                                              3
